i          i      i                                                                         i        i       i




                                   MEMORANDUM OPINION

                                           No. 04-09-00743-CR

                                      IN RE Guzman SAMBRANO

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: January 6, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 18, 2009, relator Guzman Sambrano filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his “Motion Requesting Forensic DNA Testing of

Biological Material” and “Motion to Replace Appointed Counsel.” On November 20, 2009, the trial

court signed an order denying relator’s motion for DNA testing. Therefore, relator’s complaint that

the trial court has failed to rule on relator’s motion for DNA testing is now moot.

           Relator’s second complaint is that the trial court has failed to replace his appointed counsel

that was appointed on January 3, 2008 to assist him in obtaining DNA testing. On December 28,



           1
          … This proceeding arises out of Cause No. F-87-02-042-CR, styled State of Texas v. Guzman Sambrano, in
the 81st Judicial District Court, Frio County, Texas, the Honorable Donna S. Rayes presiding.
                                                                                    04-09-00743-CR



2009, the trial court filed a response to relator’s petition for writ of mandamus, indicating that

because the trial court has denied relator’s motion for DNA testing, relator’s request that his

appointed counsel be replaced is now moot. As a result of the foregoing, we DENY relator’s petition

for writ of mandamus. TEX . R. APP . P. 52.8(a).

       Additionally, relator filed a Motion for Leave to File Petition for Writ of Mandamus. No

leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                            PER CURIAM

DO NOT PUBLISH




                                                   -2-